DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1 and 8 is/are allowable because the Prior Art of record fails to show or render obvious determining an activity level of the wireless device; determining a required wake-up signal reception effort, the wake-up signal reception effort comprising an amount of the redundancy of the wake-up signal being exploited at reception, based on at least the coverage enhancement level and the activity level; and receiving the wake-up signal based on the determined reception effort in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al. (US 2017/0347335 A1), Bhattad et al. (US 20180270756 A1), Ljung et al. (US 2020/002081 A1), Cox et al. (US 2020/0029302 A1), Beale et al. (US 2020/0092808 A1), Thangarasa et al. (US 2020/0178172 A1), Wong et al. (US 2020/0221416 A1), Shrestha et al. (US 2020/0229095 A1), Ljung et al. (US 2020/0359322 A1), Hwang et al. (US 2020/0359322 A1), Hwang et al. (US 2020/0367168 A1), Astrom et al. (US 2021/0037469 A1), Sha et al. (US 2021/0058893 A1), Wong et al. (US 2021/0058909 A1) and Thangarasa et al. (US 2021/0105719 A1) are cited to show a METHOD OF RECEIVING A WAKE-UP SIGNAL, WIRELESS DEVICE AND COMPUTER PROGRAM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464